Citation Nr: 9905955	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from January 1945 to April 
1946.

Service connection was in effect for residuals, gunshot wound 
to the left shoulder manifested by shoulder pain and damage 
to muscles of Muscle Groups I, II and III with slight atrophy 
of the left upper extremity, rated as 20 percent disabling; 
and scar, residuals of gunshot wound to the left shoulder 
with repeated ulceration, evaluated as 10 percent disabling.  
These ratings had been in effect for many years.

The veteran died on June [redacted], 1998.  The death certificate 
stated that the death was due to pneumonia with underlying 
viral pneumonia as the cause.  Listed as a contributory cause 
of the veteran's death was gangrenous ulcer, left shoulder 
secondary to gunshot wound.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.  

The RO initially denied the claim in 1995.  When the 
appellant, [who in the context of this appeal will be 
considered without further proof as the deceased veteran's 
son and thus a proper claimant with appropriate standing], 
submitted additional information thereafter, the RO 
considered that evidence to be new and material so as to 
reopen the claim, and the current claim was addressed by the 
RO, and will be considered by the Board, on a de novo basis. 



FINDINGS OF FACT

1.  Clinical evidence and medical opinion reflects that the 
veteran's left shoulder scar had been subject to repeated 
ulceration and periodic infection for decades.

2.  Clinical evidence and credible medical expert opinion, 
raise a reasonable probability that the veteran's left 
shoulder scar area was actively ulcerating in the period 
shortly before and at the time of his death, and that the 
associated gangrenous infection with high intransigent fever, 
weakness and general ill health, contributed systemically to 
the underlying causes of his death.

3.  A reasonable doubt is raised as to whether the veteran's 
service-connected disability contributed to the overall 
deterioration in his condition and health, and in fact 
significantly impacted upon his death in 1998.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§  3.310, 3.312, 4.3 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant would not meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  

Under 38 C.F.R. § 3.312 (2), generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  


In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

Pursuant to 38 C.F.R. § 3.312 (3), service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  

Further, 38 C.F.R. § 3.312 (4) states that there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 






The United State Court of Appeals for Veterans Claims (Court) 
has also held that a determination with regard to entitlement 
to service connection must be made upon a review of the 
entire evidentiary record including evidence which is 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  

However, the Board is not free to substitute its own judgment 
for that of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  




The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Moreover, if there are no pertinent records available for 
verification, a physician's attempts to recount events make 
the assertions inherently less reliable than would be the 
case if he had any clinical basis to consult for specific 
information.  See Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992).

A statement by a physician based solely on the evidence of 
the appellant's statements, is based on a factual premise 
that is wholly or entirely inaccurate and thus has no 
probative value whatsoever.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  


The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Clinical records since service show that the veteran's left 
shoulder scar ulcerated on numerous occasions over the years 
since World War II service, as noted in prior decisions 
including several by the Board.

Numerous private physician and VA physician evaluative 
statements and examination reports are in the record since 
service.  





On at least one occasion, in December 1983, a statement was 
submitted as to the veteran's overall physical state, which 
at that time included pulmonary tuberculosis and an ulcerated 
scar on the left shoulder.  The statement was signed by Dr. 
Renee V. Mejia, a rural health physician, who noted her 
treatment had occurred since July 1982.

A statement was received from Mariana Mejia, M.D., in June 
1987, at which time the veteran's left shoulder was giving 
him pain, he could not work and his health was deteriorating.  

A statement is of record from a physician associated with the 
Tampoya Medical Clinic dated in August 1991 to the effect 
that the veteran was then complaining of pain, inability to 
move his left shoulder, loss of appetite, inability to sleep, 
nervousness and weakness.  Examination showed the healed 
gunshot wound scar with limitation of movement on trying to 
raise the arm up along with severe pain.  It was summarized 
that in addition to his being elderly, and having senile 
atherosclerosis, he had severe shoulder limitations and pain 
which badly limited him even on lying down.  It was felt that 
he should be kept under hospital confinement and watch kept 
over him.

On VA examination in October 1991, the left shoulder scar was 
not then actively ulcerating.



A private physician, Ely D. Aquino, M.D., Director of a 
clinic of the same name, has submitted both statements and 
some clinical records.  In one statement, dated in January 
1997, Dr. Aquino stated that the veteran was some 74 years 
old, and had been his patient since September 1992 for a 
chronic ulcer at the back at the level of the "right" 
midscapular area with general body weakness.  The physician 
stated that this particular condition had started as a 
gunshot wound at the patient's midscapular area during the 
war.  The wound at the back corner had been active on and off 
and had developed scabbing and a purulent discharge.  

The veteran's condition was said to be deteriorating but he 
was discharged at his request only to be readmitted on five 
additional occasions from 1992 to 1994 for the same problem.  
The ongoing report stated that while his condition had 
improved, he was readmitted in January 1995 with coughing and 
anorexia.  At that time, the back ulcer was leaking purulent 
discharge and had a foul smell.  He was bedridden and showed 
no signs of improvement.  The physician stated that the 
comments were made with the benefit of verification from his 
clinical records.  He concluded that the veteran was 
suffering from pneumonia due to being bedridden secondary to 
his back ulcer.

Dr. Aquino submitted another statement in August 1997 to the 
effect that no additional records were obtainable after the 
veteran had been discharged from his facility, and had died 
at home without attendants.  He reiterated the diagnosis of 
pneumonia secondary to being confined to bed due to the 
shoulder ulceration.  


However, Dr. Aquino did enclose copies of a number of 
clinical entries from the time immediately prior to death, 
which had been fire-damaged.  These are in the file, all of 
which are written by hand, and refer generically to a 
shoulder or back ulceration and purulence, and note the 
presence of fever as a result of fighting the effects of the 
ulcer.  In one such entry it was noted that the ulcer would 
come and go and was the result of a gunshot wound located at 
the right midscapular area; the area was repeatedly cleansed 
and treated with medications and dressed.  In one entry it 
was noted that the old gunshot wound was aggravated by motion 
causing insomnia and abdominal pain.  In another entry it was 
noted that he was very weak and had developed viral pneumonia 
infection with additional pneumonia due to being bedridden as 
the result of an old reactive gunshot wound and ulcer.  It 
was felt that he could go home.

Specific inquiry was made of the physician as to the 
notations in the file as to an ulcer on the "right" rather 
than left shoulder.  His response, in writing, dated in 
January 1998, was that the ulcer in question was at his back 
at the left scapular area.  He had also developed a decubitus 
ulcer in the right shoulder area secondary to his bedridden 
state.  The physician averred that the reference to the right 
shoulder as the gunshot wound location site and scar that 
ulcerated was merely a clinical error.

A Field Investigation was undertaken by the RO in June 1998, 
a complete report of which is of record.  Various persons in 
the neighborhood stated that the veteran had been bedridden 
for some time prior to his death; that he had been ill; and 
that he had been said to have a gunshot or bullet wound in 
his shoulder.  None of them were able to state whether this 
caused his death or not.  

However, the interview was also taken to the physician who 
had signed the veteran's death certificate, Dra. Renee Mejia, 
a rural health physician, who stated that she had not seen 
the veteran at the time of death, but signed the certificate 
in her capacity as rural health physician.  [This was merely 
confirming verbally what she had stated in writing on the 
death certificate itself].  All agreed that the veteran had 
died unattended at home.  The appellant reiterated to the 
Field Examiners that the veteran had had an ulcerating scar 
on the left shoulder at the time of his death, and that he 
had been told that the virulent infection as a result was the 
source of his ongoing fever and weakness, and had in fact 
contributed to the pneumonia which precipitated his death.  
The Field Examiners concluded that the examination had been 
truthful.

Analysis

In essence, the Board finds that the claim is well-grounded; 
and in accordance with pertinent regulations, holds that 
adequate development has been accomplished so as to satisfy 
all requirements for assisting the appellant in the 
development of the claim.

The facts in this case are relatively simple.  However, the 
analyses required in order to fully address the claim in an 
entirely equitable fashion are not so crystal-clear. 

From the outset, the Board would note that the decision of 
the RO to question the evidentiary basis for the claim, in 
part based on purported albeit minor linguistic 
inconsistencies and thereafter, impugning the more 
generalized credibility of a physician's statements or 
records, is not entirely unfathomable.  


The statements involved must indeed be reviewed with all 
consideration for the impact that they make.  Nonetheless, 
they must also be considered in the context of the other 
evidence of record.  This and other questionable factors must 
be addressed individually and then reviewed in the light of 
the aggregate evidence of record.

It must be noted that the veteran had a decades long well 
documented history of ulceration from the service-connected 
left shoulder injury.  Although it was not ulcerating at the 
time of his last VA examination in 1991, this was not 
unusual, as there were periodic episodes when it was 
relatively quiescent.  Nonetheless, there is ample basis in 
Dr. Aquino's records to show that he did in fact have 
recurrent ulcerations and wound infections with apparent 
systemic impairment in the form of fever, weakness, etc., all 
attributable to the process of fighting off the infections, 
in the extended period from 1991 through at least early 1995.  
The Board would also note that Dr. Aquino is not the only 
physician to make such an assertion, but that there is 
collateral evidence to sustain the general assessment of the 
veteran's health at that time from other physicians, and 
those opinions are also in the record.

In essence, the RO has found inherently incredible the fact 
that one physician has alternatively described the gunshot 
wound as being on the veteran's back, scapular area, and has 
designated it "right" on occasion as well as "left".  In this 
regard, it is noted that the veteran was, for the most part, 
bedridden, and did, in fact, apparently develop another 
lesion as a result of the extended state.  The Court has held 
that mistaking "right" for "left" may well be excusable and 
inadvertent error.  See, i.e., Gifford v. Brown, 6 Vet. App. 
269 (1994).  

In this case, there is nothing compelling in any of the 
documentation of record that sustains that the error in this 
designation in the physician's records was other than 
inadvertent.  In fact, the World War vintage records describe 
the location of the injury as involving not one but three 
muscle groups, and by definition, the scar location could 
well be interpreted in the long run as involving his "back" 
[as opposed to his front or side] as well as shoulder [i.e., 
scapular] areas.  

There are in fact pertinent records available for 
verification.  The physician's attempts to recount events 
make the assertions inherently more reliable than would be 
the case if he had no clinical basis to consult for specific 
information.  See Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992).

The statement by Dr. Aquino appears not to have been based on 
the evidence of the appellant's statements, but is an 
independent opinion which was not thus based on a factual 
premise that is wholly or entirely inaccurate; it thus must 
be given some measure of credibility absent evidence to the 
contrary.  See Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993).

In any event, there is nothing to show that any mislabeling 
of "right" for "left" when facing a bedridden patient, 
particularly when the location did not matter in that 
context, was anything even vaguely malevolent.  

Most importantly, perhaps, it remains certain that there was 
not then nor on any other occasion a gunshot wound involving 
the "right" shoulder.  Thus, reference thereto must 
reasonably be construed as in error.

In any event, while it might be preferable if all the 
clinical entries were tidily and universally descriptive, the 
relatively small inaccuracies in this instance are not 
sufficiently horrendous or violative as to totally contradict 
and/or refute the veracity of the nature of the remainder of 
the clinical evidence so expressed, particularly absent 
anything of a relatively credible nature to the contrary.  
The memorandum prepared by the RO in that regard does not 
claim to the contrary.

While the Court has held that VA may question a medical 
opinion, it may not do so without justifiable medical basis 
for doing do, and more importantly, it must collaterally be 
prepared to fully and independently justify any disagreement 
therewith.  In this particular instance, any basis for 
contradicting the physician's opinion, or for that matter, 
the other conclusionary assessments of record, is not 
persuasively established.  

Thus, since there is no sound and stable basis for the Board 
to take issue with the medical opinion, it clearly cannot 
provide sound reasons and bases for doing so.  See, i.e., 
Colvin, op. cit.; Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); Alcaide v. Gober, 5 Vet. App. 9 (1993); 
Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

The veteran's family and his neighbors knew him to have been 
bedridden for much of the time immediately prior to his 
death; he apparently had been known as having a gunshot wound 
to the shoulder.  And nowhere in the record (except for the 
small decubitus right shoulder ulcer mentioned by Dr. Aquino 
after the veteran's long bedridden state), is there anything 
to indicate that the veteran ever, on any occasion, 
experienced a gunshot wound to the right shoulder at some 
time after service.  

Thus, it is entirely reasonable that there is and was only 
one gunshot wound, that it involved the left shoulder; and 
that any ulceration that took place to such a degree over the 
years and particularly immediately prior to death, eventually 
resulted in weakness, general deterioration in health, fever 
and caused significant problems in maintaining good health as 
the gunshot wound residuals had been service connected for 
many years.  The unequivocal fact of its ongoing ulceration 
was clearly recognized in the decades after service by the 
payment of compensation for that very manifestation.

Parenthetically, there was a question raised at the RO as to 
whether the physician who signed the death certificate had 
seen the veteran at the time of death.  Although she 
responded in the negative to that specific inquiry, it is of 
some interest that she was not in fact unfamiliar with the 
veteran since she had herself seen, examined and treated him 
a decade before for exactly that same problem, an ulcerating 
left shoulder gunshot wound.  Thus, nothing one way or the 
other may be drawn from whether she did or did not see him 
before his death.  She merely signed the certificate in her 
official capacity, as the veteran had by all accounts, been 
released from Dr. Aquino's hospital and returned home to die 
unattended.

Thus, while it is within the capacity of VA and the Board to 
question the credibility of any physician's statement and 
clinical assessment, given a reasonable basis for doing so, 
the Board is unable, in this case, to find a justification 
for doing so.  The medical expert opinion that the veteran's 
service-connected left shoulder gunshot wound with long-
standing and reactivated, nonresponsive purulent ulceration 
contributed to his death is entirely consistent with the 
facts shown in the case.  

A reasonable doubt is raised as to the ultimate contributory 
impact the service-connected disability had on the cause of 
the veteran's death, and resolving this in the appellant's 
favor, the Board finds that the record supports a grant of 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§  3.310, 3.312.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


